In an action to recover damages for personal injuries, etc., defendant appeals from an order of the Supreme Court, Suffolk County (Lama, J.), dated February 1, 1985, which granted plaintiffs’ motion for summary judgment on the issue of liability and for amendment of the complaint so as to increase the ad damnum clause.
Order affirmed, with costs.
On this record, Special Term properly granted summary judgment on the issue of liability against the defendant driver, who had admittedly fallen asleep at the wheel and struck plaintiffs’ vehicle in the rear (Baly v Chrysler Credit Corp., 94 AD2d 781; Behar v Ordover, 92 AD2d 557). The record further justifies the granting of the amendment of the complaint so as to increase the ad damnum clause. Mollen, P. J., Gibbons, Brown, Niehoff and Fiber, JJ., concur.